Citation Nr: 1714966	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-47 327	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for hemorrhoids, to include as secondary to service-connected irritable bowel syndrome (IBS).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1989 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied service connection for hemorrhoids and IBS.  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama RO.

The Veteran perfected appeals of both issues denied in the January 2009 rating decision.  An interim June 2016 rating decision granted the Veteran service connection for IBS; that matter is no longer in appellate status.  In October 2016, he initiated an appeal with respect to the rating assigned for IBS.  The record indicates that the RO is actively pursuing that matter (see October 2016 Decision Review Officer process explanation letter), and it is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. 
§ 3.159. 

In July 2010, the Veteran underwent a VA Digestive Conditions examination.  The examination did not reveal any current symptoms of a hemorrhoid condition.  The examiner reported that there was no history of rectal bleeding and no history of hemorrhoids.  However, the examiner also noted that the Veteran had a hemorrhoidectomy in 2006; thus, the examiner's opinion is internally inconsistent and inadequate for rating purposes.  
In February 2016, the Veteran was afforded another VA examination.  The examiner concluded that there was insufficient evidence to confirm a diagnosis of an acute or chronic hemorrhoid disorder or its residuals.  The examiner reported that the Veteran had never had any condition of the rectum or anus.  However, on review of the record, the Board notes that private and VA treatment records show a history of complaints and treatment for rectal bleeding and hemorrhoids.  For example, a February 2002 private treatment record notes that a hemorrhoid was drained and an abscess formed.  A June 2008 private treatment record notes complaints of hemorrhoids and an August 2008 private opinion from Dr. O.D.M. states that hemorrhoids are systemic with the Veteran's irritable bowel syndrome and presumably due to his anthrax vaccination.  July 2008 letters from the Veteran's significant other and co-workers describe symptoms they have observed.  Furthermore, a January 2014 VA treatment record reports complaints of rectal bleeding and hemorrhoids.  As such, the Board finds that the Veteran's treatment records indicate that the July 2010 and February 2016 VA examinations were based on an inaccurate factual premise; therefore, the opinions are inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that if the examiner relies on an inaccurate fact, then the opinion has little or no probative value).  Moreover, the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the evidence indicates the Veteran has had hemorrhoids during the appeal period.  Accordingly, a remand is required for a VA examination and medical opinion that adequately addresses the etiology of the Veteran's hemorrhoids. 

Additionally, the Board finds that there may be outstanding records pertinent to the Veteran's appeal.  On February 2016 VA examination, the Veteran reported that he received treatment for hemorrhoids in 1997 and 1998.  Notably, there are no treatment records, VA or private, dated in 1997 or 1998 documenting the Veteran's treatment for hemorrhoids.  Also, the August 2008 letter from Dr. O.D.M. at the Mitchum Medical Clinic appears to indicate treatment for hemorrhoids at that clinic; however, complete records from this facility or physician have not been obtained.  Because any outstanding records of the Veteran's treatment for hemorrhoids may contain pertinent information, if available, they must be secured for the record.

The record also contains VA treatment records until August 2014.  Hence, updated VA treatment records must be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide identifying information and releases for VA to obtain treatment records identified at the February 2016 VA examination and for any other provider who has treated the Veteran for hemorrhoids, including Dr. O.D.M. and/or the Mitchum Medical Clinic.  If he provides the identifying information and releases sought, secure complete records from the providers identified.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but a provider identified does not respond to the AOJ's request, the Veteran should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  Obtain any and all of the Veteran's VA treatment records from August 2014 to the present.  

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA examination to determine the etiology of the Veteran's hemorrhoid condition.  The claims file and a copy of this remand must be made available to the examiner for review.  All necessary tests should be conducted, and all clinical findings should be reported in detail.  

Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hemorrhoid condition was incurred in or is related to the Veteran's military service (to include anthrax vaccination)?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hemorrhoid condition is caused by service-connected IBS?  

(c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hemorrhoid condition is aggravated beyond the natural progression of the disability by the Veteran's service-connected IBS (where aggravation is any increase in severity beyond the natural progression of the disability)? 

The examiner must explain the rationale for any opinion given, and if unable to provide any requested opinion without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.

4.  Then, review the record and readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).
      
      
      
______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

